Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 05/20/2022.  Claims 1-20 are pending and have been examined.
Terminal Disclaimer
The terminal disclaimer filed on 05/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,017,229 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art fails to teach or suggest an apparatus comprising: a memory configured to store: a first set of inputs comprising information collected from sensors located in a physical store during a shopping session of a first person in the physical store; a first algorithmic shopping cart comprising a first set of items, the first set of items determined by an algorithm, based on the first set of inputs, to have been selected by the first person during the shopping session of the first person; and instructions corresponding to a machine learning algorithm configured, when implemented by a hardware processor, to use the first set of inputs to select between using the first algorithmic shopping cart to process a first transaction and using a first virtual shopping cart to process the first transaction, wherein: the first transaction is associated with the shopping session of the first person; and the first virtual shopping cart comprises items associated with the shopping session of the first person; the hardware processor communicatively coupled to the memory, the hardware processor configured to: use the machine learning algorithm to determine, based on the first set of inputs, to use the first algorithmic shopping cart to process the first transaction, wherein the first set of inputs are associated with a first probability that the first algorithmic shopping cart is accurate, the first probability greater than a threshold; and process the first transaction using the first algorithmic shopping cart, as recited in the claims.
The closest prior art, Glazer et al. (US 2019/0114488), discloses creating two lists of items selected by customers using two separate monitoring systems and generating a confidence level for each item or list. However, Glazer et al. does not disclose selecting the first algorithmic shopping cart to process the first transaction if the accuracy probability if greater than a threshold as claimed. Glazer et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425